     Case 18-40887-JMM                        Doc 33                Filed 11/02/18 Entered 11/02/18 16:54:00                                   Desc Main
                                                                   Document      Page 1 of 7

  Fill in this information to identify your case:


  United States Bankruptcy Court for the:

  District of Idaho

  Case number (If known)                                           Chapter you are filing under:
                                                                   ❑   Chapter 7
                                                                   ❑   Chapter 11


                                                                   2   Chapter 12
                                                                       Chapter 13                                                      0 Check if this is an
                                                                                                                                          amended filing


Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                       12/17

 The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a
joint case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, "Do you own a car,"
 the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and
 Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The
 same person must be Debtor 1 in all of the forms.
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.


FZI Identify Yourself

                                      About Debtor          1:                                        About Debtor 2 (Spouse Only in a Joint Case):
1. Your full name
    Write the name that is on your
                                      Michael                                                         Cami
    government-issued picture
                                      First name                                                      First name
    identification (for example,
    your driver's license or          Richard                                                         Sue
    passport).                        Middle name                                                     Middle name

    Bring your picture                Kelley                                                          Christiansen Kelley
    identification to your meeting    Last name                                                       Last name
    with the trustee.
                                      Suffix (Sr., Jr., II, Ill)                                      Suffix (Sr., Jr., II, Ill)




2. All other names you
   have used in the last 8            First name                                                      First name
   years
    Include your married or           Middle name                                                     Middle name
    maiden names.
                                      Last name                                                       Last name



                                      First name                                                      First name


                                      Middle name                                                     Middle name


                                      Last name                                                       Last name




 3. Only the last 4 digits of
                                      xxx — xx — 7                        2         8   2             )0( — )0( —                  3    8     4      0
    your Social Security
    number or federal                 OR                                                              OR
    Individual Taxpayer
    Identification number             9 xx — xx                                                       9 xx — xx
    (ITIN)


 Official Form 101                                   Voluntary Petition for Individuals Filing for Bankruptcy                                      page 1
    Case 18-40887-JMM                            Doc 33            Filed 11/02/18 Entered 11/02/18 16:54:00                                     Desc Main
                                                                  Document      Page 2 of 7


Debtor 1     Michael Richard                          Kelley                                           Case number (n known)
              First Name   Middle Name                Last Name




                                         About Debtor 1:                                                     About Debtor 2 (Spouse Only in a Joint Case):


4. Any business names
   and Employer                          4t1 I have not used any business names or EINs.                     61I I have not used any business names or EINs.
   Identification Numbers
   (EIN) you have used in
   the last 8 years                      Business name                                                       Business name

    Include trade names and
    doing business as names              Business name                                                       Business name




                                         EIN                                                                 EIN



                                         EIN                                                                 EIN




5. Where you live                                                                                            If Debtor 2 lives at a different address:



                                         346 Ballard Rd                                                      346 Ballard Rd
                                         Number          Street                                              Number        Street




                                         Pocatello                                 ID        83202            Pocatello                             ID          83202
                                         City                                      State    ZIP Code         City                                   State   ZIP Code

                                         Bannock                                                              Bannock
                                         County                                                              County


                                         If your mailing address is different from the one                   If Debtor 2's mailing address is different from
                                         above, fill it in here. Note that the court will send               yours, fill it in here. Note that the court will send
                                         any notices to you at this mailing address.                         any notices to this mailing address.



                                         Number          Street                                              Number        Street



                                         P.O. Box                                                            P.O. Box



                                         City                                      State    ZIP Code         City                                   State    ZIP Code




6. Why you are choosing                  Check one                                                           Check one:
   this district to file for
                                         0 Over the last 180 days before filing this petition.               E6 Over the last 180 days before filing this petition,
   bankruptcy
                                                I have lived in this district longer than in any                I have lived in this district longer than in any
                                                other district.                                                 other district.

                                         ❑      I have another reason. Explain.                              1:11 I have another reason. Explain.
                                                (See 28 U.S.C. § 1408.)                                          (See 28 U.S.C. § 1408.)




  Official Form 101                                   Voluntary Petition for Individuals Filing for Bankruptcy                                         page 2
       Case 18-40887-JMM                        Doc 33            Filed 11/02/18 Entered 11/02/18 16:54:00                                      Desc Main
                                                                 Document      Page 3 of 7


Debtor 1        Michael Richard                     Kelley
                                                     Last Name
                                                                                                    Case number   (rf known)
                First Name   Middle Name




Part 2:       Tell the Court About Your Bankruptcy Case


7.    The chapter of the                   Check one. (For a brief description of each, see Notice Required by 11 U.S. C. § 342(b) for Individuals Filing
      Bankruptcy Code you                  for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
      are choosing to file
                                           ❑ Chapter 7
      under
                                           ❑ Chapter 11

                                           ❑ Chapter 12

                                           O Chapter 13


8. How you will pay the fee                ❑ I will pay the entire fee when I file my petition. Please check with the clerk's office in your
                                              local court for more details about how you may pay. Typically, if you are paying the fee
                                              yourself, you may pay with cash, cashier's check, or money order. If your attorney is
                                              submitting your payment on your behalf, your attorney may pay with a credit card or check
                                              with a pre-printed address.

                                           VI I need to pay the fee in installments. If you choose this option, sign and attach the
                                              Application for Individuals to Pay The Filing Fee in Installments (Official Form 103A).

                                           ❑ I request that my fee be waived (You may request this option only if you are filing for Chapter 7.
                                             By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
                                             less than 150% of the official poverty line that applies to your family size and you are unable to
                                             pay the fee in installments). If you choose this option, you must fill out the Application to Have the
                                             Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.



9. Have you filed for                      ❑ No
   bankruptcy within the
                                           O Yes.    District    Idaho                     When    10/11/2016           Case number     16-40954
   last 8 years?
                                                                                                   MM/ DD / YYYY

                                                     District    Idaho                     when   06/24/2016             Case number    16-40561
                                                                                                   MM / DD / YYYY

                                                     District                              When                          Case number
                                                                                                   MM/ DD / YYYY




10. Are any bankruptcy                     WI No
      cases pending or being
      filed by a spouse who is             ❑ Yes. Debtor                                                                 Relationship to you

      not filing this case with                      District                              When                         Case number, if known
      you, or by a business                                                                        MM/DD / YYYY
      partner, or by an
      affiliate?
                                                     Debtor                                                              Relationship to you

                                                     District                              When                         Case number, if known
                                                                                                   MM / DD / YYYY



it Do you rent your                        ❑ No. Go to line 12.
    residence?                             VI Yes. Has your landlord obtained an eviction judgment against you?

                                                     0 No. Go to line 12.
                                                     ❑ Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as
                                                       part of this bankruptcy petition.




     Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                      page 3
         Case 18-40887-JMM                              Doc 33            Filed 11/02/18 Entered 11/02/18 16:54:00                                    Desc Main
                                                                         Document      Page 4 of 7


     Debtor 1        Michael Richard                           Kelley                                         Case number   Of known)
                    First Name       Middle Name             Last Name




     Part 3:     Report About Any Businesses You Own as a Sole Proprietor


     12. Are you a sole proprietor                 0 No. Go to Part 4.
         of any full- or part-time
         business?                                 ❑ Yes. Name and location of business
         A sole proprietorship is a
         business you operate as an
                                                           Name of business, if any
         individual, and is not a
         separate legal entity such as
         a corporation, partnership, or
                                                           Number        Street
         LLC.
         If you have more than one
         sole proprietorship, use a
         separate sheet and attach it
         to this petition.
                                                             City                                                   State               ZIP Code



                                                           Check the appropriate box to describe your business..

                                                           ❑    Health Care Business (as defined in 11 U.S.C. § 101(27A))

                                                           ❑    Single Asset Real Estate (as defined in 11 U.S.C. § 101(51 B))

                                                           ❑ Stockbroker (as defined in 11 U.S.C. § 101(53A))

                                                           ❑ Commodity Broker (as defined in 11 U.S.C. § 101(6))

                                                           ❑    None of the above


     13. Are you filing under                      If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
        Chapter 11 of the                          can set appropriate deadlines. If you indicate that you are a small business debtor, you must attach your
        Bankruptcy Code and                        most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if
                                                   any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
        are you a small business
         debtor?
                                                   0 No. I am not filing under Chapter 11.
         For a definition of small
         business debtor, see                      ❑ No. I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in
         11 U.S.C. § 101(51D).                             the Bankruptcy Code.

                                                   ❑ Yes. I am filing under Chapter 11 and I am a small business debtor according to the definition in the
                                                          Bankruptcy Code.




gill             Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention



1•   14. Do you own or have any
        property that poses or is
                                                   0 No

        alleged to pose a threat                   ❑ Yes What is the hazard?
        of imminent and
        identifiable hazard to
        public health or safety?
        Or do you own any
        property that needs                                  If immediate attention is needed, why is it needed?
        immediate attention?
        For example, do you own
        perishable goods, or livestock
        that must be fed, or a building
        that needs urgent repairs?
                                                             Where is the property?
                                                                                      Number         Street




                                                                                      City                                                  State   ZIP Code



       Official Form 101                                     Voluntary Petition for Individuals Filing for Bankruptcy                                      page 4
       Case 18-40887-JMM                           Doc 33            Filed 11/02/18 Entered 11/02/18 16:54:00                                        Desc Main
                                                                    Document      Page 5 of 7


Debtor 1          Michael Richard
                 First Name
                                                        Kelley                                             Case number (rk,c.,)
                                Middle Name             Last Name




Part 5:       Explain Your Efforts to Receive a Briefing About Credit Counseling


                                              About Debtor 1:                                                    About Debtor 2 (Spouse Only in a Joint Case):
15.   Tell the court whether
      you have received a
      briefing about credit                   You must check one:                                                You must check one:
      counseling.
                                                 I received a briefing from an approved credit                   WI I received a briefing from an approved credit
                                                 counseling agency within the 180 days before I                     counseling agency within the 180 days before I
      The law requires that you                  filed this bankruptcy petition, and I received a                   filed this bankruptcy petition, and I received a
      receive a briefing about credit            certificate of completion.                                         certificate of completion.
      counseling before you file for
      bankruptcy. You must                       Attach a copy of the certificate and the payment                    Attach a copy of the certificate and the payment
      truthfully check one of the                plan, if any, that you developed with the agency.                   plan, if any, that you developed with the agency.
      following choices. If you
                                              ❑ I received a briefing from an approved credit                    ❑ I received a briefing from an approved credit
      cannot do so, you are not
                                                counseling agency within the 180 days before I                     counseling agency within the 180 days before I
      eligible to file.
                                                filed this bankruptcy petition, but I do not have a                filed this bankruptcy petition, but I do not have a
                                                certificate of completion.                                         certificate of completion.
      If you file anyway, the court
                                                 Within 14 days after you file this bankruptcy petition,             Within 14 days after you file this bankruptcy petition,
      can dismiss your case, you
                                                 you MUST file a copy of the certificate and payment                 you MUST file a copy of the certificate and payment
      will lose whatever filing fee
                                                 plan, if any.                                                       plan, if any.
      you paid, and your creditors
      can begin collection activities         ❑ I certify that I asked for credit counseling                     ❑ I certify that I asked for credit counseling
      again.
                                                services from an approved agency, but was                          services from an approved agency, but was
                                                unable to obtain those services during the 7                       unable to obtain those services during the 7
                                                days after I made my request, and exigent                          days after I made my request, and exigent
                                                circumstances merit a 30-day temporary waiver                      circumstances merit a 30-day temporary waiver
                                                of the requirement.                                                of the requirement.

                                                 To ask for a 30-day temporary waiver of the                         To ask for a 30-day temporary waiver of the
                                                 requirement, attach a separate sheet explaining                     requirement, attach a separate sheet explaining
                                                 what efforts you made to obtain the briefing, why                   what efforts you made to obtain the briefing, why
                                                 you were unable to obtain it before you filed for                   you were unable to obtain it before you filed for
                                                 bankruptcy, and what exigent circumstances                          bankruptcy, and what exigent circumstances
                                                 required you to file this case.                                     required you to file this case.

                                                 Your case may be dismissed if the court is                          Your case may be dismissed if the court is
                                                 dissatisfied with your reasons for not receiving a                  dissatisfied with your reasons for not receiving a
                                                 briefing before you filed for bankruptcy.                           briefing before you filed for bankruptcy.
                                                 If the court is satisfied with your reasons, you must               If the court is satisfied with your reasons, you must
                                                 still receive a briefing within 30 days after you file.             still receive a briefing within 30 days after you file.
                                                 You must file a certificate from the approved                       You must file a certificate from the approved
                                                 agency. along with a copy of the payment plan you                   agency, along with a copy of the payment plan you
                                                 developed, if any. If you do not do so, your case                   developed, if any. If you do not do so, your case
                                                 may be dismissed.                                                   may be dismissed.
                                                 Any extension of the 30-day deadline is granted                     Any extension of the 30-day deadline is granted
                                                 only for cause and is limited to a maximum of 15                    only for cause and is limited to a maximum of 15
                                                 days.                                                               days.

                                              L-.1 I am not required to receive a briefing about                 ❑ I am not required to receive a briefing about
                                                  credit counseling because of:                                    credit counseling because of:

                                                 ❑ Incapacity. I have a mental illness or a mental                   ❑ Incapacity. I have a mental illness or a mental
                                                                 deficiency that makes me                                             deficiency that makes me
                                                                  incapable of realizing or making                                    incapable of realizing or making
                                                                  rational decisions about finances.                                  rational decisions about finances.

                                                 ❑ Disability.       My physical disability causes me                 ❑ Disability.     My physical disability causes me
                                                                     to be unable to participate in a                                   to be unable to participate in a
                                                                     briefing in person, by phone, or                                   briefing in person, by phone, or
                                                                     through the internet, even after i                                 through the internet, even after I
                                                                     reasonably tried to do so.                                         reasonably tried to do so.

                                                 ❑ Active duty. I am currently on active military                     ❑ Active duty. I am currently on active military
                                                                  duty in a military combat zone.                                      duty in a military combat zone.

                                                 If you believe you are not required to receive a                     If you believe you are not required to receive a
                                                 briefing about credit counseling, you must file a                    briefing about credit counseling, you must file a
                                                 motion for waiver of credit counseling with the court.               motion for waiver of credit counseling with the court.




  Official Form 101                                     Voluntary Petition for Individuals Filing for Bankruptcy                                          page 5
    Case 18-40887-JMM                       Doc 33             Filed 11/02/18 Entered 11/02/18 16:54:00                                     Desc Main
                                                              Document      Page 6 of 7


Debtor 1      Michael Richard                     Kelley                                           Case number   (f known)
             First Name   Middle Name             Last Name




Part 6:    Answer These Questions for Reporting Purposes

                                        16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
16. What kind of debts do                    as "incurred by an individual primarily for a personal, family, or household purpose."
   you have?
                                             ❑ No. Go to line 16b.
                                             O Yes. Go to line 17.

                                        16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                             money for a business or investment or through the operation of the business or investment.
                                             ❑ No. Go to line 16c.
                                             ❑ Yes. Go to line 17.

                                        16c. State the type of debts you owe that are not consumer debts or business debts.



17. Are you filing under
    Chapter 7?                          0 No. I am not filing under Chapter 7. Go to line 18.

    Do you estimate that after          ❑ Yes. I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
    any exempt property is                     administrative expenses are paid that funds will be available to distribute to unsecured creditors?
    excluded and                                 ❑ No
    administrative expenses
    are paid that funds will be                  ❑ Yes
    available for distribution
    to unsecured creditors?

18. How many creditors do               ❑   1-49                               ❑ 1,000-5,000                                 ❑ 25,001-50,000
    you estimate that you                   50-99                              ❑ 5,001-10,000                                ❑ 50,001-100,000
    owe?                                    100-199                            ❑ 10,001-25,000                               ❑ More than 100,000
                                            200-999

19. How much do you                     ❑ $0-$50,000                           ❑ $1,000,001-$10 million                      ❑ $500,000,001-$1 billion
    estimate your assets to             ❑ $50,001-$100,000                     ❑ $10,000,001-$50 million                     ❑ $1,000,000,001-$10 billion
    be worth?                             $100,001-$500,000                    ❑ $50,000,001-$100 million                    ❑ $10,000,000,001-$50 billion
                                        ❑ $500,001-$1 million                  ❑ $100,000,001-$500 million                   ❑ More than $50 billion

20. How much do you                     ❑ $0-$50,000                           ❑ $1,000,001-$10 million                      ❑ $500,000,001-$1 billion
    estimate your liabilities           ❑ $50,001-$100,000                     ❑ $10,000,001-$50 million                     ❑ $1,000,000,001-$10 billion
    to be?                                $100,001-$500,000                    ❑ $50,000,001-$100 million                    ❑ $10,000,000,001-$50 billion
                                        ❑ $500,001-$1 million                  ❑ $100,000,001-$500 million                   ❑ More than $50 billion
Part 7:    Sign Below

                                        I have examined this petition, and I declare under penalty of perjury that the information provided is true and
For you                                 correct.
                                        If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13
                                        of title 11, United States Code. I understand the relief available under each chapter. and I choose to proceed
                                        under Chapter 7.
                                        If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out
                                        this document, I have obtained and read the notice required by 11 U.S.C. § 342(b).
                                        I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.
                                        I understand making a false statement, concealing property, or obtaining money or property by fraud in connection
                                        with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
                                        18 U.S.C. §§ 152, 1341, 1519, and 3571.
                                                    /s/ Michael Kelley                                       /s/ Cami Kelley
                                            Signature of Debtor 1                                           Signature of Debtor 2

                                            Executed on
                                                              11/02/2018                                    Executed on
                                                                                                                             11/02/2018
                                                              MM / DD / YYYY                                                 MM / DD / YYYY



  Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                        page 6
     Case 18-40887-JMM                         Doc 33            Filed 11/02/18 Entered 11/02/18 16:54:00                                     Desc Main
                                                                Document      Page 7 of 7


Debtor 1      Michael Richard                       Kelley                                          Case number      ofkmwn)
              First Name   Middle Name              Last Name




                                         I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility
For your attorney, if you are            to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief
represented by one                       available under each chapter for which the person is eligible. I also certify that I have delivered to the debtor(s)
                                         the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies, certify that I have no
If you are not represented               knowledge after an inquiry that the information in the schedules filed with the petition is incorrect.
by an attorney, you do not
need to file this page.
                                         x /s/ Andre Lawson                                                  Date              11/02/2018
                                             Signature of Attorney for Debtor                                                   MM / DD / YYYY




                                             Andre Linchenko Lawson
                                             Printed name

                                             Andre Linchenko Lawson, Attorney
                                             Firm name


                                             805 N.Gate Mile
                                             Number Street




                                             Idaho Falls                                                     ID                 83401
                                             City                                                            State              ZIP Code




                                             Contact phone      (208) 709-3716                               Email address      lawsonattorney@gmail.com


                                             6419                                                            ID
                                             Bar number                                                      State




  Official Form 101                                 Voluntary Petition for Individuals Filing for Bankruptcy                                       page 7
